SUMMARY ORDER

Oscar Preston, Jr. appeals from the judgment entered in the United States District Court for the Southern District of New York (Marrero, /.), dismissing his various claims under 42 U.S.C. § 1983 and state law pursuant to Fed. R. Civ. Proc. 12(b) and 28 U.S.C. §§ 1915(e)(2) and 1915A. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues. (N.B.: The caption does not accurately reflect the parties to this appeal.)
This Court reviews de novo a district court’s dismissal pursuant to Rule 12(b), e.g., Flores v. S. Peru Copper Corp., 343 F.3d 140, 148 (2d Cir.2003), and 28 U.S.C. §§ 1915 or 1915A, Marvin v. Goord, 255 F.3d 40, 42 (2d Cir.2001).
For the reasons substantially stated by the district court, it properly dismissed Preston’s lawsuit. In addition, dismissal of Preston’s § 1983 claims against Matos and White was proper because they possessed qualified immunity under federal law as well as state law. Specifically, Matos and White did “not violate clearly established statutory or constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982).
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED. ,